
	
		I
		112th CONGRESS
		2d Session
		H. R. 3825
		IN THE HOUSE OF REPRESENTATIVES
		
			January 25, 2012
			Mr. Pompeo (for
			 himself, Ms. Jenkins,
			 Mr. Yoder, and
			 Mr. Huelskamp) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To authorize the use of multifamily housing subject to a
		  mortgage insured under section 207 of the National Housing Act as work force
		  residential housing.
	
	
		1.Short titleThis Act may be cited as the
			 Work Force Housing Act of
			 2011.
		2.Work force residential
			 housingSection 513 of the
			 National Housing Act (12 U.S.C. 1731b) is amended—
			(1)in subsection
			 (b)—
				(A)in clause (1), by
			 striking “or” at the end; and
				(B)by inserting
			 before the period at the end the following: “, or (3) the project is a work
			 force residential housing property (as such term is defined in subsection (e)
			 of this section) and is subject to a mortgage insured under section 207 (12
			 U.S.C. 1713)”; and
				(2)in subsection
			 (e)—
				(A)in clause (1), by
			 striking “and” at the end; and
				(B)by inserting
			 before the period at the end the following: , and (3) the term
			 work force residential housing property means multifamily
			 housing the dwelling units of which are rented for a minimum stay of seven days
			 and that does not provide retail hotel amenities as defined by the
			 Secretary.
				
